                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      GARRED FARRELL NORMAN,                          Case No. 18-cv-06658-MMC
                                                       Plaintiff,                        ORDER STRIKING AMENDED
                                  7
                                                                                         COMPLAINT; DENYING AS MOOT
                                                  v.                                     REQUEST FOR STAY OF
                                  8
                                                                                         PROCEEDINGS
                                  9      FEDERAL BUREAU OF
                                         INVESTIGATION,                                  Re: Dkt. No. 16
                                  10                   Defendant.
                                  11

                                  12          The Court is in receipt of plaintiff's "Second Complaint" and "Request for a Stay of
Northern District of California
 United States District Court




                                  13   All Proceeding[s]," both filed January 7, 2019.

                                  14          On January 2, 2019, however, the Court dismissed the above-titled action without

                                  15   prejudice, after which the Court of Clerk entered judgment on said dismissal. As plaintiff

                                  16   has failed to argue, let alone establish, that a cognizable ground exists to set aside the

                                  17   judgment, the above-referenced amended complaint is hereby STRICKEN. See

                                  18   Lindauer v. Rogers, 91 F.3d 1355, 1357 (9th Cir. 1996) (holding "once judgment has

                                  19   been entered in a case, a motion to amend the complaint can be entertained only if the

                                  20   judgment is first reopened under a motion brought under Rule 59 or 60"). Further, in light

                                  21   of the entry of judgment, the request for a stay is hereby DENIED as moot.1

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: January 15, 2019
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                              1
                                  27           Additionally, the Court notes that, on January 7, 2019, plaintiff attempted to give
                                       $50 to the Clerk of Court, which amount he referred to as an "installment." (See Doc. No.
                                  28   17.) In light of the dismissal, the Clerk of Court returned said funds to plaintiff.
